LOVELY, J.
Action for damages sustained by plaintiff while attempting to take passage on one of defendant’s Interurban cars. Plaintiff had a verdict. After motion for judgment upon the verdict, or for a new trial in the alternative, which was denied, defendant appeals.
In adopting the required inferences in favor of the verdict, the following facts must be accepted as true on this appeal: The Interurban electric line between St. Paul and Minneapolis runs over University avenue upon double tracks, the eastern-bound cars running on the south and the western-bound cars on the north track, making it necessary for St. Paul passengers approaching a *407car from tbe north side of tbe avenue to cross both tfacks in order to enter tbe car gate, which opens on the south side on the stoppage of the car. At the first stopping place west of the Minnesota Transfer bridge there is a crosswalk leading from the sidewalk on the north of the avenue transversely across the same to plank platforms, sixteen feet wide, on either side of the car tracks, which were placed there by defendant. There was no sidewalk along the south side of the avenue, and the only purpose of the crosswalk or the plank platforms referred to was the convenience of passengers who had occasion to get on or off the cars at that point. The distance from the north sidewalk to the planking on the south side is sixty-eight feet. At the time of the accident all cars running over the Interurban line were required to stop at this point upon signal, and the public were apprised of this fact by a sign placed upon one of defendant’s adjacent electric poles, which read, “Electric trains stop here.” There were numerous business places and dwellings in the vicinity, and frequent occasion to stop the cars at that place, which is commonly known as “Minnesota Transfer.”
At the time in question the plaintiff had been visiting friends near the Minnesota Transfer, and had gone to that point from St. Paul on the afternoon in question. Returning about 11 o’clock at night, she and two gentlemen went to the point on the north side of the avenue sidewalk where the plank crosswalk leaves the same for the street-car platforms. At this point an Interurban car coming from Minneapolis was discovered by its headlight approaching, more than seven hundred feet, distant. ■ One of the gentlemen (William Ryan) left plaintiff, and ran rapidly across the tracks to the south platform, for the purpose of signaling the car to stop. Plaintiff immediately followed, walking at a quick pace, supposing that she would have ample time to reach the platform before the arrival of the car. Ryan, standing on the platform, signaled the car with his hands in the usual manner several times. As near as the evidence can justify estimates of distances, the car was four hundred feet away when Ryan commenced signaling. The headlight of the car was burning brightly at the time, and enabled the motoneer to see ahead five hundred feet.
The plaintiff, going to the platform, looked in the direction of the *408approaching car, once between the north rail and the sidewalk, and again while she was passing over the north rail, and says that it seemed to her at both times that the car was slacking speed. The glare of the headlight was so strong that she was unable to distinctly determine either its distance or speed, but was inclined to believe, from the signals that she had seen given for her benefit, that the car was coming to a stop, and, relying upon this fact, and that she would have time to cross the tracks in safety, kept on until at the moment of leaving the south rail she was struck and seriously injured by the approaching car, which was running at the rate of forty-five miles an hour, and was not stopped until three hundred feet beyond the place of the collision. There was evidence tending to show that the maximum rate of speed at this crossing, when no stoppage was to be made, was twenty miles an hour. The car in question had an admitted speed capacity of forty-five miles an hour, and there is nothing improbable in the view that it was running at that rate at the time of the accident.
The serious contention on the part of defendant is that the plaintiff was guilty of contributory negligence in passing in front of the car. If it is so clear, as a matter of law, that plaintiff’s conduct was negligent, under the circumstances detailed, it is our duty to set the verdict aside and order a new trial. If not, the jury were the proper arbiters to determine this question, and we have no right to interfere with their conclusion. It must be conceded, in reviewing this record, that the defendant was negligent in disobeying proper signals, and in running its car at a reckless rate of speed over the crossing. Again, at the time the signal to stop was given by Ryan, for plaintiff’s benefit, she had no apparent reason to doubt that it would be obeyed, or to doubt either that the car was running at its usual rate of speed at that place. If such had been the fact, there is no doubt that she would have had ample time to have passed safely over the tracks to the platform, which was the place provided by defendant to receive her as a passenger. It may be conceded that if the plaintiff was aware that the car was running at its full speed capacity, and knowingly took chances in rushing before it, her conduct would have been negligent, but this is far from being clear.
The evidence shows that the injured lady was above the average *409stature, and, with her wearing apparel, it would have been extremely difficult for her in the nighttime, to have moved faster than a quick walk. It is true that she moved rapidly from the sidewalk to the south platform, but not more so than is usual among people taking passage on electric cars, the movements of which are often characterized by haste, in an anxiety to make quick time. She states that she walked quickly, for fear that she would be left, which supposition is not unreasonable. She might not, in the nighttime, accurately determine the speed of the approaching car by its headlight. Neither do we think the claim of counsel that she must have known of its speed from observing the flash of the car lights upon the poles by the side of the track is certain. She was not required, if she could do so, to make nice calculations of that kind. Nor, as a matter of law, can we hold that plaintiff was bound to divert her steps from the crosswalk, which was the usual and proper approach to the platforms, in order to go around to the rear of the car. Had she done so, the car might not have waited for her, and such a diversion required her to leave a safe and convenient place for foot travel to pass upon the uneven irregularities of the highway, and to pick her way over four tracks, and to adopt this insecure course upon a supposition that the car would disregard proper signals, and run by her at a reckless rate of speed. Had there been good reason for such a supposition, she should not, and probably would not, have approached the car at all.
After plaintiff had observed the car the last time before she was struck, the inference is not unreasonable, and may have been adopted by the jury, that she walked upon the south track when the car was one hundred feet distant. If she then knew it was running-forty miles an hour, and was disregarding her signals and would not stop, it might be said, as a matter of law, that she was negligent in going forward; but we cannot, without weighing diverse speculations and usurping the functions of the jury, decide upon the effect of the headlight upon her vision, or the reasonableness of her necessarily instantaneous views at the time. It may have been extremely difficult to discriminate between the effects of a headlight at night, and decide upon its probable distance, or to calculate upon the rate of speed of the car; and it must not be forgotten either that *410the judgment of plaintiff in these respects may have been influenced by the reasonable supposition that the car was running at its proper speed, and that it would stop upon the signals given for her benefit.
We cannot hold, upon the record, that such suspicions as would convict this plaintiff of contributory negligence must be indulged in by those who patronize defendant, to relieve it from the consequences of its own misconduct. Amidst the complicated affairs of city life in the use of street cars by their patrons, the same confidence should be indulged in in behalf of passengers that, is due on the other hand to the company. Neither are obliged to assume that legal duties by the other will be neglected, where the instincts of self-preservation by the traveler or the demands of duty by the company require the exercise of proper care; and, under the circumstances of this case, it was not, as.a matter of law, negligence for the plaintiff to assume and rely upon the fact that defendant would perform its duty and pursue the regular and usual course.
We cannot, in passing upon the conduct of the injured lady, criticise her course of action, or censure her for want of care, because, in the light of subsequent events, it can be seen how she might have avoided the unfortunate accident; for, as expressed by high authority,
“If the character of an act, by which one exposes himself to peril, is to be judged by its result alone, a person should, in most cases, be condemned as negligent who should voluntarily place himself in a position of possible danger, and harm should come to him.” Thurber v. Harlem, 60 N. Y. 326, 332.
It is always possible that injury may follow from the negligent acts of others, but to assume beforehand that it will occur in any case is more than the law demands in behalf of defendant, and requires a greater caution than the majority of us exhibit in the affairs of daily life. This reasonable rule has not been better stated abstractly than by this court in an early case, where it was held that
“One who is called upon to exercise care to avoid danger from the acts of others, may, in regulating his own conduct, have regard to the probable or apprehended conduct of such other persons, and to the presumption that they will act with reasonable caution and not with culpable negligence.” Loucks v. Chicago, M. & St. P. Ry. Co., *41131 Minn. 526, 18 N. W. 651,—citing Ernst v. Hudson, 35 N. Y. 9; Reeves v. Delaware, 30 Pa. St. 454; Kennayde v. Pacific, 45 Mo. 255; and Langhoff v. Milwaukee, 19 Wis. 515.
Tbe case last cited was one of collision between a pedestrian and a locomotive. It was argued by eminent counsel, and, in tbe opinion of tbe court, Dison, C. J., appropriate to tbe view we bave taken, says:
“It must be assumed tbat sbe knew tbe law, and knowing it sbe might properly assume tbat tbe defendants were acting in conformity to its provisions. Seeing tbe trains at sucb a distance from tbe intersection of tbe street upon wbicb sbe was passing, that sbe might safely cross if they had been moving at a lawful rate of speed, sbe might well have exercised less care and watchfulness, without the imputation of negligence, than if there bad been no such limitation. It is not an easy matter for one standing upon or near tbe track to judge correctly of the speed of an approaching train.”
Tbe case at bar is stronger in the facts which relieve plaintiff from contributory negligence, than the one last cited. In this case, added to tbe right to expect a reasonable and customary speed, plaintiff also had a right to suppose tbat tbe street car would stop for her at the time she passed on to the catastrophe sbe could not anticipate. Later decisions of courts of the highest respectability affirm these views. Garrity v. Detroit, 112 Mich. 369, 70 N. W. 1018; Jetter v. New York, 2 Abb. Dec. 458; St. Louis v. Dunn, 78 Ill. 197; Cleveland v. Harrington, 131 Ind. 426; Robinson v. Western, 48 Cal. 409; Johnson v. St. Paul City Ry. Co., 67 Minn. 260, 69 N. W. 900; Watson v. Minneapolis St. Ry. Co., 53 Minn. 551, 557, 55 N. W. 742. We might further sustain this reasonable rule by a citation of many other authorities, but it is unnecessary. Tbe charitable presumption tbat our fellow men will treat our rights to personal safety with due respect is founded in tbe instincts of nature, the demands of necessity, the dictates of humanity, as well as tbe practical experiences of common life; and we shall not disturb its beneficial influence by holding that, under tbe circumstances of this case, the consequences of defendant’s negligence can be visited upon the victim for her mistaken belief that its servants would do their duty in her behalf.
*412We are aware that there are decisions (cited from this court) where it has been held that parties approaching a railway crossing at grade must, at their peril, look and listen for approaching trains; also, that parties crossing the street in front of a rapidly approaching car haye no right to rush in front of it, and do so at their peril. Leading cases to support this view are Carney v. Chicago, St. P., M. & O. Ry. Co., 46 Minn. 220, 48 N. W. 912; Hickey v. St. Paul City Ry. Co., 60 Minn. 119, 61 N. W. 893; Terien v. St. Paul City Ry. Co., 70 Minn. 532, 73 N. W. 412. The duties of a traveler at a steam-railway crossing and of a pedestrian on a street used by a street-railway company are not parallel, in several respects. The distinction has been pointed out in Shea v. St. Paul City Ry. Co., 50 Minn. 395, 52 N. W. 902, to which we refer; but, in the several cases cited above where recovery was denied, the misfortunes which were held to be remediless occurred in each case where it was apparent that the injured party had no right to suppose that the car would stop, but endeavored, without excuse or being misled by the defendant, to pass in front of it. We have noted the facts above which distinguish the case at bar from those referred to, viz. that the car in this case was expected to stop, and that plaintiff had a right to indulge in that expectation, and, to a certain extent, regulate her conduct accordingly.
In conclusion, we emphasize the fact that this is a review of the action of a jury, and has passed the critical consideration of an able and impartial trial judge. A different question is therefore presented than- was before the jury or the trial court. We repeat, if it conclusively appeared that plaintiff was herself guilty of the negligence that was the proximate cause of her injury, it would be our duty to set the verdict aside; but upon this contention there were opposing views to be taken of her conduct, upon which the opinions of candid men might differ. The jury have said plaintiff was not negligent, the trial court approves that finding, and we cannot disturb the result without depriving the successful party of her constitutional right of trial by jury, which we decline to do.
The order of the trial court is affirmed.